Case 2:21-cr-00878-KG Document 34 Filed 09/03/21 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

Plaintiff,
Vs. . Crim No. 21-cr-878-KG
JOHN BENJAMIN THORNTON,

Defendant.

MEMORANDUM OPINION AND ORDER

This matter is before the Court on Plaintiff United States’ Motion to Continue, filed
August 26, 2021. (Doc. 28). Defendant filed a response in opposition on September 1, 2021.
(Doc. 32). Having considered the Motion to Continue, the response, and applicable law, the
Court denies the Motion.

The United States requests a continuance for the purpose of presenting a superseding
indictment to the next available grand jury. The government argues a continuance is in the
interest of judicial efficiency and the need to effectively prepare for trial. Defendant asserts his
rights pursuant to the Speedy Trial Act. 18 U.S.C § 3161(c)(1). The government alternatively
argues the trial could be scheduled as late as October 12, 2021, without a continuance and
without violating the Act.

A. The Speedy Trial Act

The Sixth Amendment guarantees a right to a speedy trial. The Speedy Trial Act codifies

that right with specific limits. 18 U.S.C. § 3161 et seq. Most relevant here, the Act requires that

a trial commences within 70 days from a criminal defendant’s first appearance or indictment,
Case 2:21-cr-00878-KG Document 34 Filed 09/03/21 Page 2 of 5

whichever date last occurs. 18 U.S.C. § 3161(c)(1). The Act, however, allows certain excludable
delays during which the 70-day clock is tolled.

This court applies the applicable exclusions to determine when Defendant’s Speedy Trial
Act right accrues before analyzing the specific exclusion at issue in the request to continue.

I. Defendant’s 70-Day Deadline

This court finds that October 1, 2021, is the deadline for holding defendant’s trial.
Defendant is in custody and has been since his arrest on May 24, 2021. Defendant made his first
appearance at a preliminary hearing on May 28, 2021. The United States filed the indictment
June 23, 2021, triggering Defendant’s 70-day clock. See 18 U.S.C § 3161(c)(1).

As the government argues, however, an exclusion applies for the then-pending Motion
for Psychiatric Exam filed June 15, 2021, and denied July 27, 2021, by Judge Wormuth. (Docs.
14, 21). The government argues the entire period during which the Motion was under
consideration is excluded from the 70-day count. This Court disagrees.

In relevant part, the Act states that delays are excluded for:

(D) delay resulting from any pretrial motion, from the filing of the motion through the

conclusion of the hearing on, or other prompt disposition of, such motion;

.. and

(H) delay reasonably attributable to any period, not to exceed thirty days, during which

any proceeding concerning the defendant is actually under advisement by the court.
18 U.S.C. § 3161(h)(1)(D), (H) (emphasis added).

At issue here is whether the Motion for Psychiatric Exam tolled the speedy trial clock for
more than 30 days. The Supreme Court interpreted the Act in Henderson v. United States and

found that Subsection H acts as a limit on all motions which do not require a hearing, setting a
Case 2:21-cr-00878-KG Document 34 Filed 09/03/21 Page 3 of5

30-day maximum on the excludable time while the court takes a motion under advisement. 476
U.S. 321, 329, 106 S.Ct. 1871 (1986).

Because the Motion for Psychiatric Exam did not require a hearing, this Court concludes
the speedy trial clock is tolled for 30 days, though it was under consideration longer. Therefore,
Defendant’s 70-day clock effectively started running July 23, 2021. As no other exclusions
apply, the outer limit to begin trial respecting Defendant’s speedy trial rights is October 1, 2021.

2. Request for Continuance

The United States seeks to set trial for October 12 or 18, 2021. As those dates are after
the Speedy Trial Act deadline, to do so would require suspending Defendant’s 70-day clock.

The speedy trial clock may be tolled when a court grants a continuance “on the basis of
his findings that the ends of justice served by taking such action outweigh the best interest of the
public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The Act provides a non-
exclusive list of factors the judge shall consider, among which, and invoked by the government
in this case, is: “[w]hether the failure to grant such a continuance...would deny counsel for the
defendant or the attorney for the Government the reasonable time necessary for effective
preparation, taking into account the exercise of due diligence.” 18 U.S.C. § 3161(h)(7)(B)(iv)
(emphasis added).

Indeed, the government argues that a continuance would be in the interest of judicial
efficiency by avoiding two separate trials and that it would allow the government sufficient time
to prepare effectively. While this Court notes the significance of judicial economy and to the
right of the Government to prepare for trial, it concludes that these interests in this case do not

outweigh the Defendant’s interest in a speedy trial.
Case 2:21-cr-00878-KG Document 34 Filed 09/03/21 Page 4of5

To grant an excusable ends-of-justice continuance, a court shall consider all the necessary
factors outlined in Section 3161(h)(7)(B), including the nature and complexity of the case under
Section 3161(h)(7)(B)(ii) and whether the government’s request is justifiable under Section
3161(h)(7)(B)(iv). See United States v. Gonzales, 137 F.3d 1431, 1434-1435 (10th Cir. 1998)
(holding that delay for government to prepare for trial was unjustified in “straightforward”
single-defendant bank robbery case); see also United States v. Occhipinti, 998 F.2d 791, 797
(10th Cir. 1993) (finding district court has power to grant excludable continuance where
government needs time to prepare, so long as government has not created that need itself). The
United States points to no Tenth Circuit case affirming an opposed order granting a continuance
of trial for a grand jury superseding indictment. Here, Defendant opposes the motion for
continuance.

Defendant currently is in custody awaiting trial. He has, at least in the last month,
refused plea offers, opposed continuances, and asserted his right to a speedy trial. Defendant has
not caused any tolling of his speedy trial clock with pretrial motions. To the contrary, any tolling
resulted from the United States’ motion. The Motion for Psychiatric Exam was filed by the
government and timely opposed by Defendant. The expected future motion the Government |
argues will toll the clock again is not ripe for consideration as a factor here. The Court notes the
warrant to which the United States has been awaiting a response was not made to Facebook until
July 9, 2021—16 days after the first indictment was filed and nearly seven weeks after his arrest.

Finally, a denial of the motion to continue trial does not prejudice the United States as it
is not precluded from bringing further charges against Defendant in the future if it determines to
do so. Moreover, the United States will have had sufficient time to prepare for trial on the

indictment. The United States has not established grounds that outweigh the Defendant’s right to
Case 2:21-cr-00878-KG Document 34 Filed 09/03/21 Page5of5

a speedy trial. The Court has set a status conference for September 8, 2021, at which time it will
consider a date for trial to commence no later than October 1, 2021.

IT IS SO ORDERED that the United States’ Motion to Continue (Doc. 28) is denied.

 
